MEMORANDUM OF DECISION.
Felix Young, Jr., appeals his conviction of operating a motor vehicle in violation of 29 M.R.S.A. § 1312-B (Supp.1985-1986) entered after a jury-waived trial in Superior Court (York County). The sole issue on appeal is the sufficiency of the evidence to support the court’s finding of defendant’s condition at the time the car he was driving was involved in a single-car accident. Viewing the whole evidence in the light most favorable to the State, the Superior Court justice could rationally conclude that beyond a reasonable doubt defendant both had a blood alcohol level of more than 0.10% and was under the influence of intoxicating liquor at the time when he drove his car off the road. See State v. Durgan, 467 A.2d 165, 166 (Me.1983).
The entry is:
Judgment affirmed.
All concurring.